Name: Council Regulation (EEC) No 1645/82 of 15 June 1982 on the opening, allocation and administration of a Community tariff quota for frozen hake fillets falling within subheading ex 03.01 B II b) 7 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/4 Official Journal of the European Communities 26 . 6 . 82 COUNCIL REGULATION (EEC) No 1645/82 of 15 June 1982 on the opening, allocation and administration of a Community tariff quota for frozen hake fillets falling within subheading ex 03.01 B II b) 7 of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, third countries of each of the Member States ; whereas these arrangements for allocation will also ensure the uniform application of the Common Customs Tariff ; Whereas, since this tariff quota is for a relatively small quantity, it seems possible to provide for a system of use based on a single allocation and at the same time preserve the Community nature of the quota ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concer ­ ning the administration of the shares allocated to that Economic Union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas the production of frozen hake fillets falling within subheading ex 03.01 B II b) 7 is currently insuf ­ ficient in the Community to meet the requirements of the user industries in the Community ; whereas, conse ­ quently, Community supplies of products of this type depend to a considerable extent on imports from third countries ; whereas it is in the Community's interest to partially suspend the Common Customs Tariff duty for the products in question , within a Community tariff quota of an appropriate volume ; whereas, in order not to bring into question the development prospects of this production in the Community while ensuring an adequate supply to satisfy user industries, it is advisable to limit the benefits of tariff quotas solely to products which meet certain criteria as to their destination , to open the quota for a period ending 15 October 1982 and to fix the volume of this quota at a level of 5 400 tonnes, a quantity which corresponds to the needs for imports from third coun ­ tries during that period, and to fix the quota duty at 8 % ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of duty for the tariff quota should be applied consistently to all imports until the quota is exhausted ; whereas, in the light of these principles, arrangements for the utilization of the tariff quota based on an allocation among Member States would seem to be consistent with the Community nature of the quota period ; whereas, to correspond as closely as possible to the actual trend in the market in the product in question, allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics of imports from third countries during a representative reference period and to the economic outlook for the quota period in question ; Whereas, however, since the quota is an autonomous Community tariff quota intended to cover import needs arising in the Community, the quota volume may, for experimental purposes, be allocated on the basis of the estimated temporary import needs from 1 . From the date of entry into force of this Regula ­ tion until 15 October 1982 the Community tariff quota for frozen hake fillets intended for processing (') falling within subheading ex 03.01 BIIb)7 shall be suspended at a level of 8 % within the framework of a Community tariff quota of 5 400 tonnes. 2 . Within the limits of the tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession . Article 2 The Community tariff quota referred to in Article 1 shall be allocated among Member States as follows : (tonnes) Benelux 200 Denmark 1 50 Germany 3 749 France 999 Greece 1 Ireland 1 Italy 1 United Kingdom 299 (') Checks on their use for this special purpose shall be car ­ ried out pursuant to the relevant Community provisions . 26 . 6 . 82 Official Journal of the European Communities No L 182/5 Article 3 Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 1 . Member States shall ensure that importers of the product in question established in their territory have free access to the shares allotted to them . 2. The extent to which a Member State has used up its share shall be determined on the basis of the imports of the product in question entered with the customs authorities for free circulation . Article 6 Article 4 At the Commission s request, Member States shall inform it of the imports actually charged against their shares . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 June 1982 . For the Council The President P. de KEERSMAEKER